Citation Nr: 1760428	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  12-01 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI).

2.  Entitlement to service connection for diplopia/double vision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from July 2002 to December 2002, from January 2003 to January 2004, and from December 2005 to December 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Harford, Connecticut.

The Veteran has scheduled to testify at a video conference hearing before a Veterans Law Judge on September 12, 2013.  He failed to report to that hearing.  As the record does not contain further explanation as to why the Veteran failed to report or any additional requests for the hearing to be rescheduled, the Board deems the Veteran's request for a hearing withdrawn.  See 38 C.F.R. § 20.704 (2017).

In October 2014, the Board dismissed the Veteran's withdrawn claims of increased ratings for migraine headaches and low back strain and remanded the issues of service connection for TBI and diplopia for further development.


FINDINGS OF FACT

1.  TBI with the symptom of headaches began during active service.

2.  Diplopia/double vision did not have its onset during active service and is not etiologically related to active service or to a service connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for traumatic brain injury (TBI) with the symptom of headaches have all been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for diplopia/double vision have not all been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Alternately, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice- connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.


III.  TBI

The Veteran is seeking service connection for a traumatic brain injury (TBI).

His service treatment records do not show any brain or head injury during any period of active duty military service.  The Veteran has reported a head injury during service wherein he came under mortar fire while aboard a small vessel.  He was knocked backwards and hit his head.  This August 2003 injury was corroborated by his fellow service member, G.T., in a March 2017 statement.  

In his November 2012 VA posttraumatic stress disorder examination, the Veteran reported TBI symptoms of chronic headaches, double vision, mild memory problems, and mild concentration problems.  In his January 2016 VA examination, the Veteran reported chronic headaches, anxiety, memory problems, irritability, and verbal aggression that he associated with TBI.  

The January 2016 VA examiner found that the Veteran's headaches were at least as likely as not caused by mild traumatic brain injury.  The attention and memory difficulties that he described, however, were less likely than not related to TBI and more likely related to posttraumatic stress disorder as any difficulties with attention and memory associated with mild TBI tended to improve within months of the injury.

The Board notes that service connection  for migraine headaches was established in a June 2009 rating decision based on a finding that the Veteran's current headaches were related to his documented in-service treatment for cluster headaches in July 2002.  When asked for clarification, the January 2016 examiner found that the Veteran's current headaches were not related to the cluster headaches documented in service, but rather were related to TBI.

Thus, the record establishes an in-service onset of headaches due to TBI.  This is the only TBI symptom established and it is currently evaluated under the rating criteria for migraine headaches.  In granting service connection, the Board is mindful that any evaluation of TBI will be limited by the rule against pyramiding.  See 38 C.F.R. § 4.14.  Nevertheless, service connection for TBI is granted.


IV.  Diplopia

The Veteran is also seeking service connection for diplopia/double vision due to either an in-service head injury or medication for his service connected migraine headaches.

The Veteran has a current diagnosis of diplopia.

With regard to his claim of direct service connection, the Veteran has reported diplopia since a TBI in 2003.  This is not documented in the Veteran's service treatment records.  The Board is cognizant of fellow service member G.T.'s explanation that the Veteran was eager to return home following the birth of his son in November 2003 and did not want to report injuries that would delay his separation.  However, this reported injury occurred in August 2003 and the record does show that the Veteran sought treatment for other conditions, including venereal disease, in August and September 2003, but failed to mention blurred vision or any other visual symptoms at that time or at any time during his subsequent period of service.  Additionally, during VA treatment in February 2009, the Veteran reported falling at a blast site in October 2008.  He reported chronic daily headaches and neck spasms ever since, but denied nausea, vomiting, and/or blurry vision.

The record does not corroborate the Veteran's account of an in-service onset of diplopia.  Instead, an October 2009 VA treatment record notes recent onset diplopia.  These symptoms had begun abruptly and persisted.  The Veteran had no other neurological deficits on examination.  Likewise, in a March 2010 VA ophthalmology note, the Veteran reported blurry vision for one year.  He had stated taking bupropion and then bilateral horizontal diplopia began.  This diplopia was not worse in any direction, but was worse at near.  Furthermore, in his June 2010 claim, the Veteran reported double vision related to medication that had been prescribed by VA for the Veteran's migraines in the previous year.

In this case, the Board does not find the Veteran's reports of an onset of diplopia following his in-service head injury to be credible.  The Veteran did not report visual symptoms for six years following his reported head injury despite multiple in-service eye examinations.  While the Veteran's eagerness to separate and return to his newborn son could account for him not reporting symptoms at the time of his January 2004 separation, it does not account for his silence regarding visual symptoms during his subsequent period of active duty service or for his failure to report a several-year long history of diplopia in October 2009 when he instead reported a sudden onset of symptoms.  The Board finds that the Veteran's statements made during treatment are inherently more reliable that his subsequent statements made during the pendency of this appeal.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997)(observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Thus, the lack of documented diplopia complaints during his in-service eye examination and his report of sudden onset diplopia during treatment in October 2009 are inherently more credible than his subsequent statements regarding ongoing diplopia since his August 2003 head injury.

During his May 2012 VA examination, the Veteran reported a head injury aboard a ship in 2003 with mild diplopia one year later that worsened in October 2009 after taking bupropion.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered opinions as to the nature of the claimed disabilities, accompanied by a rationale.  Therefore, this examination is adequate for VA purposes.  Ultimately, this examiner found no clear etiology for monocular diplopia, but noted that his high exotropia at near with a mild right hyperphoria was likely the cause of near binocular diplopia.  Additionally, the Veteran had exophoria and right hyperphoria at distance, which with decompensation could cause binocular diplopia.

In an August 2012 opinion, after further evaluation by neuro-ophthalmology and optometry acquired brain injury, the May 2012 VA examiner found that the Veteran's binocular diplopia was most likely a decompensating phoria leading to convergence insufficiency.  She was unable to say without resorting to speculation whether a head injury exacerbated this condition (which could occur without head injury) and lead to decompensation as the symptoms occurred years after the head injury and there was no binocular test results prior to the head injury or shortly thereafter.  This examiner did, however find that the Veteran's current monocular diplopia was more than likely related to the head injury, noting that there was no pathology to explain the monocular diplopia and this was a rare finding with TBI.  This was expressly based on the Veteran's reports of monocular diplopia ever since his head injury.  As the Board is specifically rejecting those reports as not credible, this positive opinion is based on an inaccurate factual premise and has no probative weight.  To the extent that the Veteran has provided lay evidence of etiology, this too relies on his reports of ongoing symptoms since the head injury, which the Board finds not credible.  As such, the record does not contain competent and credible evidence of a medical nexus between the Veteran's current diplopia and his in-service head injury.

With regard to the question of secondary service connection, the Veteran has a current diagnosis of diplopia and is service connected for migraine headaches.  He has reported that his diplopia was either caused by or worsened by the bupropion he took to treat his migraine headaches.  VA sought a medical opinion on this issue and one was provided in August 2012.  As the Veteran's symptoms did not improve once he was taken off of the medication, this examiner found that it was less likely as not that his use of bupropion contributed to his diplopia.  The record does not contain a positive medical nexus opinion to refute this finding.  Despite his lay assertions that this medication caused or worsened his diplopia, the Veteran is not shown to have the requisite knowledge or training to provide a lay opinion in the case when the record shows that his symptoms were not improved after cessation of his treatment with bupropion.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claims of entitlement to service connection for diplopia/double vision.  Therefore, his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for TBI is granted.

Service connection for diplopia/double vision is denied.




______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


